11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Al-Yahnai Hawkins,                          * From the 42nd District Court
                                              of Callahan County,
                                              Trial Court No. 20731.

v. No. 11-16-00345-CV                       * January 26, 2017

Yahdia Hawkins,                             * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

    This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s
opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Al-Yahnai Hawkins.